DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim  5 recites the limitation "the workload offloading initiation” and “the RL establishment performance".  There is insufficient antecedent basis for this limitation in the claim. The claim will be interpreted as best understood.

Claim  6 recites the limitation "the RL resource request for workload migration” and “the workload migration request”, and “the RL resource response".  There is insufficient antecedent basis for this limitation in the claim. The claim will be interpreted as best understood.

Claim  7 recites the limitation "the workload execution results".  There is insufficient antecedent basis for this limitation in the claim. The claim will be interpreted as best understood.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Chae et al (Pub No.

As to claim 1, Chae teaches one or more non-transitory computer-readable media (NTCRM) having instructions, stored thereon, that when executed by one or more processors cause a user equipment (UE)  (Chae, [0137], a memory for execution by a processor in a user equipment) to: 
perform a workload offloading capabilities exchange with a base station (BS) (Chae, Fig 6 [0045], the UE receives a list of supported service (eNB capabilities) exchanging with the eNB); 
perform a radio link (RL) establishment with the BS (Chae, [0045], an RRC Connection is established with the eNB and UE); 
initiate workload offloading to the BS (Chae, [0046], initiating by sending a connection complete message and S609 making packets); and 
offload computational tasks to the BS for execution (Chae, Fig 6 [0047]-[0049], tasks are offloaded to the eNB).

As to claim 2, Chae teaches wherein performing the workload offloading capabilities exchange comprises sending an RRC message to the BS including capabilities supporting workload offloading and/or computational capabilities (Chae, Fig 6 [0045], S603, the UE sends and RRC message with a computation offloading (capability) that was included in the list).

As to claim 3, Chae teaches wherein performing the workload offloading capabilities exchange comprises receiving BS capabilities related to workload offloading in an RRC message and/or an SIB (Chae, Fig 6 [0045], in an RRC message the UE receives the list of supported service for the eNB).

As to claim 4, Chae teaches wherein performing the RL establishment comprises sending an RRC message for radio resource establishment request, and receiving a response from the BS indicating acceptance or rejection of the request (Chae, Fig 6 [0045], a RRC connection request message is sent and a connection setup message is received).

As to claim 5, Chae teaches wherein the workload offloading initation is to be performed over a dedicated data radio bearer (DRB) established during the RL establishment performance (Chae, [0035], the RRC message is over a dedicated resource block).

As to claim 6, XXX teaches wherein the RL resource request for workload migration is piggybacked with the workload migration request, and the RL resource response includes information for the DRB establishment is piggybacked with the workload migration response (Chae, Fig 6 [0045], a RRC connection request message is piggybacked with establishmentCause and the RRC response is sent after).

As to claim 7, Chae teaches wherein the RRC message sent to the BS includes the RL resource request, piggybacked with the offloading tasks (Chae, Fig 6 [0045], a RRC connection request message is piggybacked with establishmentCause, and the RRC message from the BS includes the RL resource response piggybacked with the workload execution results (Chae, Fig 6 [0045], a RRC response is sent).

As to claim 8, Chae teaches wherein performing the RL establishment comprises: receiving an RRC message for radio resource establishment request from the BS (Chae, Fig 6 [0045], a RRC connection setup message is received); determining whether to accept or reject the request; and sending a response to the BS indicating the acceptance or the rejection of the request (Chae, Fig 6 [0046], a RRC connection setup complete messge is sent in response to accepting).

As to claim 12, Chae teaches wherein offloading the computational tasks to the BS for execution comprises: sending offloading tasks to the BS, wherein the offloading tasks include executable code, instructions, and/or data; and receiving results of the offloading execution from the BS (Chae, Fig 6 [0046][0047], the tasks to the base station include data that is received by the eNB).

Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yu et al (Pub No: 2020/0036808) Fig 3-4
Chae et al (Pub No: 2019/0014499) Fig 6-8 [0035-50].
Goldhammer (Pub No: 2014/0287754) Fig 5


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296. The examiner can normally be reached M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469